                                MEMO ENDORSED
           Case 1:20-cr-00003-KPF Document 126 Filed 10/29/20 Page 1 of 2

EPSTEIN & WEIL LLC
ATTORNEYS AT LAW                                                                       (212) 732-4888
225 Broadway                                                                          LLOYD EPSTEIN
New York, NY 10007                                                                    JUDITH H. WEIL


                                                      October 29, 2020

  Via Email Failla NYSDChambers@nysd.uscourts.gov and ECF
  Hon. Katherine Polk Failla
  United States District Judge
  40 Foley Square
  New York, NY 10013

                                       Re: United States v. Kowan Poole
                                           Dkt. No. 20-Cr-3 (KPF)
                                           Request to Modify Conditions of Bond

  Dear Judge Failla:

         This is a request to formally change the condition of Mr. Poole’s bond from “home
  incarceration” to “home detention.”

          Yesterday afternoon I received an email from USPO Josh Rothman regarding the
  modification of Mr. Poole’s bond. Mr. Rothman informed me that Pretrial Services could more
  easily implement yesterday’s modification of Mr. Poole’s bond if the Court formally changes Mr.
  Poole’s status to “home detention” rather than “home incarceration.” I therefore request that the
  Court do so.

          I have spoken to AUSA Aleander Li who has no objection to this request.

          Please feel free to have your Chambers call me if you have any questions.

                                               Sincerely,


                                               Lloyd Epstein

  LE:pc

  cc. AUSA Alexander Li
      (Via Email Alexander.Li@usdoj.gov and ECF)

      USPO Josh Rothman
      (Via Email Joshua_Rothman@nyspt.uscourts.gov)

      Mr. Kowan Poole
      (Via Email Kowanpoole@yahoo.com)
         Case 1:20-cr-00003-KPF Document 126 Filed 10/29/20 Page 2 of 2

Application GRANTED.      Mr. Poole's status is hereby modified to home
detention.



Dated:   October 29, 2020               SO ORDERED.
         New York, New York




                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
